DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Response to Amendment
Applicant's amendment filed on November 23 of 2021 has been entered.  Claims 1, 17 and 21 have been amended.  No claim has been cancelled, or added.  Claims 1-14 and 16-21 are still pending in this application, with claims 1, 17 and 21 being independent.
	

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over WOOD (U.S. Pat. 3,662,164).

Regarding independent claim 1, WOOD discloses a lighting fixture 1/2 (as seen in Figure 1) including one or more drivers 26 (as seen in Figure 7); a mounting surface 1 (inner surface of element 1, as seen in Figure 1); and a clamping bracket 5 (as seen in Figure 2) configured to secure the one or more drivers 26 (see lines 67-72 of column 1) to the mounting surface 1 (see lines 67-72 of column 1), the clamping bracket 5 defining a coordinate system comprising a lateral axis (axis extending into the page, as seen in Figure 3), a transverse axis orthogonal to the lateral axis  (axis extending from left to right, as seen in Figure 3) and an elevation axis orthogonal to both the lateral axis and the transverse axis (axis extending up and down, as seen in Figure 3), the clamping bracket 5 having a body 9 (bottom portion of element 9, as seen in Figure 3); one or more sidewalls 6/9a (as seen in Figure 3) extending from the body 9 such that a portion 6/9a (as seen in Figure 3) contact the one or more drivers 26 (as seen in Figure 7); a first arm 7 (as seen in Figure 2) extending from the body 9 in a first position (as seen in Figure 2); and a second arm 8 (as seen in Figure 2) extending from the body 9 in the first position (as seen in Figure 2), wherein when the one or more drivers 26 are secured to the mounting surface 1 via the clamping bracket 5 (as seen in Figure 7), the first arm 7 and the second arm 8 are each bent relative to the body 9 (as seen in Figure 7).  WOOD further discloses the bracket 5 coupled to receiving/supporting members 16/17 when the drivers 26 are secured to the mounting surface 1 (as seen in Figure 8).
WOOD fails to explicitly disclose the first arm 7 and the second arm 8 being bent relative to the body such that the first arm 7 and the second arm 8 are in a second position upon being bent, and wherein the bending of the first arm 7 and the second arm 8 into the second position does not cause the body 9 to bend.
However, the examiner takes Official Notice of the use and advantages of providing a gap between a bracket and its receiving/supporting member being old and well known in the illumination art.

    PNG
    media_image1.png
    439
    951
    media_image1.png
    Greyscale

Figure 7 of U.S. Pat. 3,662,164 (WOOD), modified and annotated to reflect the Examiner’s proposed modification.
5 and its receiving/supporting surface 16/17 in the patented lighting fixture 1/2, to obtain the predictable result of enabling the cantilevered first arm 7 and the second arm 8 to be deformed and provide a reaction force to strongly secure the driver 26. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).  The bending of the first arm 7 and the second arm 8 into the second position would not cause the body 9 to bend (as evidenced by Figure 7).
 
Regarding dependent claim 2, WOOD further discloses a driver casing 1 (as seen in Figure 1) configured to accommodate the one or more drivers 26 (as seen in Figure 1), wherein the mounting surface 1 is connected to the driver casing 1 (as seen in Figure 7). 

Regarding dependent claim 3, WOOD further discloses the clamping bracket 5 further includes a first sidewall 6 (as seen in Figure 2) extending from the body 9; and a second sidewall 9a (portion of element 9 including element 9a, as seen in Figure 2) extending from the body 9 (as seen in Figure 2), the second sidewall 9a spaced apart from the first sidewall 6 along the transverse axis (as seen in Figure 3). 

Regarding dependent claim 4, WOOD explicitly discloses all the limitations of the claim, as previously detailed, further disclosing the first sidewall 6 includes a first projection 7 (portion of element 7 extending parallel to element 9a); a second projection 8 (portion of element 8 extending parallel to element 9a) spaced apart from the first projection 7 along the lateral axis (as seen in Figure 2); and a crossbar (portion of 7 and the second projection 8 (as seen in Figure 2)
WOOD fails to disclose the second sidewall 9a including a first projection, a second projection spaced apart from the first projection along the lateral axis, and a crossbar extending along the lateral axis between the first projection and the second projection.
However, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the second sidewall 9a with the same structure as the first sidewall 6 (i.e. a first projection 7, a second projection 8 spaced apart from the first projection 7 along the lateral axis, and a crossbar extending along the lateral axis between the first projection 7 and the second projection 8); one would have been motivated to achieve the predictable result of providing a more secure arrangement for holding the one or more drivers 26.

Regarding dependent claim 5, WOOD explicitly discloses, or suggest in light of the knowledge available to one of ordinary skill in the art at the time the invention as made, all the limitations of the claim, as previously detailed, further disclosing a distance between the first projection 7 and the second projection 8 corresponds to a width of the one or more drivers 26 (as seen in Figure 8). 

Regarding dependent claim 6, WOOD explicitly discloses, or suggest in light of the knowledge available to one of ordinary skill in the art at the time the invention as made, all the limitations of the claim, as previously detailed, except when the one or more drivers 26 are secured to the mounting surface 1 via the clamping bracket 5 (as seen in Figure 8), the first projection 7 and the second projection 8 contact opposing sides of the one or more drivers 26.
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to adjust the distance between the first projection 7 and the second projection 8 such that they contact opposing sides of the one or more drivers 26, to achieve the predictable result of providing a more secure arrangement for holding the one or more drivers 26.

Regarding dependent claim 7, WOOD further discloses the first arm 7 and the second arm 8 are movable along the elevation axis between a first position and a second position (inherent, as the arms are moved when the bracket is attached/detached from the mounting surface). 

Regarding dependent claim 8, WOOD further discloses the clamping bracket 5 further includes a first mounting tab 7b (as seen in Figure 2) extending from the first arm 7 (as seen in Figure 2); and a second mounting tab 8b (as seen in Figure 2) extending from the second arm 8 (as seen in Figure 2). 

Regarding dependent claim 9, WOOD further discloses when the first arm 7 and the second arm 8 are in the first position, a first gap is defined between the first mounting tab 7 and the mounting surface 1 (as seen in Figure 8); and a second gap is defined between the second mounting tab 8 and the mounting surface 1 (as seen in Figure 8). 

Regarding dependent claim 10, WOOD further discloses when the first arm 7 and the second arm 8 are in the second position, the first mounting tab 7b contacts the mounting surface 1 such that the first arm 7 is bent relative to the body 9 (as seen in Figure 9); and the second mounting tab 8b contacts the mounting surface 1 such that the second arm 8 is bent relative to the body 9 (as seen in Figure 9). 

Regarding dependent claim 11, WOOD further discloses the first mounting tab 7b defines a first aperture 7c (as seen in Figure 2); and the second mounting tab 8b defines a second aperture 8c (as seen in Figure 2). 

Regarding dependent claim 12, WOOD further discloses the clamping bracket 5 is secured to the mounting surface 1 via a first fastener 18 (as seen in Figure 7) and a second fastener 18 (as seen in Figure 7), the first fastener 18 extending through the first aperture 7c defined by the first mounting tab 7b (see lines 51-57 of column 2), the second fastener 18 extending through the second aperture 8c defined by the second mounting tab 8b (see lines 51-57 of column 2).

Regarding dependent claim 13, WOOD explicitly discloses all the limitations of the claim, as previously detailed, further disclosing the clamping bracket 5 being formed from metal (see lines 49-52 of column 3).
WOOD fails to explicitly disclose the metal being aluminum. 
However, the Examiner takes Official Notice of the use and advantages of aluminum, specifically for manufacturing brackets, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the patented clamping bracket 5 of WOOD of aluminum, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have be motivated to achieve the predictable result of forming the clamping bracket 5 of a relatively cheap material having good bendability and high thermal conductivity.

Regarding dependent claim 14, WOOD further discloses one or more wires electrically connected to the one or more drivers 26 (inherent, as such wires are required for operation of the disclosed apparatus), wherein the body 9 defines one or more apertures 6b/6c (as seen in Figure 2) configured to accommodate the one or more electrical wires (while elements 6b and 6c are not specifically disclosed to provide the claimed functions, such elements 6b and 6c have been broadly considered as capable of, and therefore configured to, accommodate electrical wires). 

Regarding dependent claim 16, WOOD further discloses the portion of the sidewall 6/9a is positioned within a recess defined by the one or more drivers 26 (as seen in Figure 8). 

Regarding independent claim 17, WOOD discloses a lighting fixture 1/2 (as seen in Figure 1) including one or more drivers 26 (as seen in Figure 7); a mounting surface 1 (inner surface of element 1, as seen in Figure 1); and a clamping bracket 5 (as seen in Figure 2) configured to secure the one or more drivers 26 (see lines 67-72 of column 1) to the mounting surface 1 (see lines 67-72 of column 1), the clamping bracket 5 defining a coordinate system comprising a lateral axis (axis extending into the page, as seen in Figure 3), a transverse axis orthogonal to the lateral axis  (axis extending from left to right, as seen in Figure 3) and an elevation axis orthogonal to both the lateral axis and the transverse axis (axis extending up and down, as seen in Figure 3), the clamping bracket 5 having a body 9 (bottom portion of element 9, as seen in Figure 3); a sidewall 6/9a (as seen in Figure 3) extending from the body 9 such that a portion of the sidewall 6/9a (as seen in Figure 3) contact the one or more drivers 26 (as seen in Figure 7); a first arm 7 (as seen in Figure 2) extending from the body 9 in a first position (as seen in Figure 2); and a second arm 8 (as seen in Figure 2) extending from the body 9 in the first position (as seen in Figure 2), wherein when the one or more drivers 26 are secured to the mounting surface 1 via the clamping bracket 5 (as seen in Figure 7), the first arm 7 and the second arm 8 are each bent relative to the body 9 (as seen in Figure 7).  WOOD further discloses the bracket 5 coupled to receiving/supporting members 16/17 when the drivers 26 are secured to the mounting surface 1 (as seen in Figure 8).
7 and the second arm 8 being bent relative to the body such that the first arm 7 and the second arm 8 are in a second position upon being bent, and wherein the bending of the first arm 7 and the second arm 8 into the second position does not cause the body to bend.
However, the examiner takes Official Notice of the use and advantages of providing a gap between a bracket and its receiving/supporting member being old and well known in the illumination art.

    PNG
    media_image1.png
    439
    951
    media_image1.png
    Greyscale

Figure 7 of U.S. Pat. 3,662,164 (WOOD), modified and annotated to reflect the Examiner’s proposed modification.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known a gap between the bracket 5 and its receiving/supporting surface 16/17 in the patented lighting fixture 1/2, to obtain the predictable result of enabling the cantilevered first arm 7 and the second arm 8 to be deformed and provide a reaction force to strongly secure the driver 26. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).  The bending of the first arm 7 and the second arm 8 into the second position would not cause the body 9 to bend (as evidenced by Figure 7). 

Regarding dependent claim 18, WOOD further discloses the portion of the sidewall 6/9a is positioned within a recess defined by the one or more drivers 26 (as seen in Figure 8). 

Regarding dependent claim 19, WOOD further discloses the clamping bracket 5 further includes a first mounting tab 7b (as seen in Figure 2) extending from the first arm 7 (as seen in Figure 2); the first mounting tab 7b defines a first aperture 7c (as seen in Figure 2); a second mounting tab 8b (as seen in Figure 2) extending from the second arm 8 (as seen in Figure 2); and the second mounting tab 8b defines a second aperture 8c (as seen in Figure 2). 

Regarding dependent claim 20, WOOD further discloses a driver casing 1 configured to accommodate the one or more drivers 26 (as seen in Figure 1), wherein the mounting surface 1 is connected to the driver casing 1 (as seen in Figure 7). 

Regarding independent claim 21, WOOD discloses a lighting fixture 1/2 (as seen in Figure 1) including one or more drivers 26 (as seen in Figure 7); a mounting surface 1 (inner surface of element 1, as seen in Figure 1); and a clamping bracket 5 (as seen in Figure 2) configured to secure the one or more drivers 26 (see lines 67-72 of column 1) to the mounting surface 1 (see lines 67-72 of column 1), the clamping bracket 5 defining a coordinate system comprising a lateral axis (axis extending into the page, as seen in Figure 3), a transverse axis orthogonal to the lateral axis  (axis extending from left to right, as seen in Figure 3) and an elevation axis orthogonal to both the lateral axis and the transverse axis (axis extending up and down, as seen in Figure 3), the clamping 5 having a body 9 (bottom portion of element 9, as seen in Figure 3); a first sidewall 6 (as seen in Figure 3) extending from the body 9 (as seen in Figure 3); a second sidewall 9a (as seen in Figure 3) extending from the body 9 (as seen in Figure 3), the second sidewall 9a spaced apart from the first sidewall 6 along the transverse axis (as seen in Figure 3); a first arm 7 (as seen in Figure 2) extending from the body 9 (as seen in Figure 2) at a first position (as seen in Figure 2); and a second arm 8 (as seen in Figure 2) extending from the body 9 (as seen in Figure 2) at the first position (as seen in Figure 2); wherein the first sidewall 6 includes a first projection 7 (portion of element 7 extending parallel to element 9a); a second projection 8 (portion of element 8 extending parallel to element 9a) spaced apart from the first projection 7 along the lateral axis (as seen in Figure 2); and a crossbar (portion of element 6 extending between element 7 and 8) extending along the lateral axis between the first projection 7 and the second projection 8 (as seen in Figure 2), and wherein when the one or more drivers 26 are secured to the mounting surface 1 via the clamping bracket 5 (as seen in Figure 7), and the first arm 7 and the second arm 8 are each bent relative to the body 9 (as seen in Figure 2).  WOOD further discloses the bracket 5 coupled to receiving/supporting members 16/17 when the drivers 26 are secured to the mounting surface 1 (as seen in Figure 8).
WOOD fails to explicitly disclose the first arm 7 and the second arm 8 being bent relative to the body such that the first arm 7 and the second arm 8 are in a second position upon being bent, and wherein the bending of the first arm 7 and the second arm 8 into the second position does not cause the body to bend; the second sidewall 9a including a first projection; a second projection spaced apart from the first projection 
However, the examiner takes Official Notice of the use and advantages of providing a gap between a bracket and its receiving/supporting member being old and well known in the illumination art.

    PNG
    media_image1.png
    439
    951
    media_image1.png
    Greyscale

Figure 7 of U.S. Pat. 3,662,164 (WOOD), modified and annotated to reflect the Examiner’s proposed modification.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known a gap between the bracket 5 and its receiving/supporting surface 16/17 in the patented lighting fixture 1/2, to obtain the predictable result of enabling the cantilevered first arm 7 and the second arm 8 to be deformed and provide a reaction force to strongly secure the driver 26. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).  The bending of the first arm 7 and the second arm 8 into the second position would not cause the body 9 to bend (as evidenced by Figure 7).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was made to provide the second sidewall 9a with the same structure as the first sidewall 6 (i.e. a first projection 7, a second projection 8 spaced apart from the first projection 7 along the lateral axis, and a crossbar extending along the lateral axis between the first projection 7 and the second projection 8); one would have been motivated to achieve the predictable result of providing a more secure arrangement for holding the one or more drivers 26. 

Response to Arguments
Applicant's arguments, filed November 23 of 2021, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of independent claims 1 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by WOOD (U.S. Pat. 3,662,164), and also independent claim 21 rejected under 35 U.S.C. 103 as obvious in view of WOOD, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the arms 7/8 being bent relative to the body 9 into a second position when the drivers 26 are secured to the mounting surface 1 by the clamping bracket 5. The applicant further argues that. Since the arms 7/8 are not disclosed by 7/8 not causing the body 9 to bend cannot be disclosed.

In response to applicant’s arguments that WOOD (U.S. Pat. 3,662,164) failed to disclose individually the arms 7/8 being bent relative to the body 9 when the drivers 26 are secured to the mounting surface 1, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, as previously detailed, providing a gap between a bracket and its receiving portion is old and well known in the art, such gap providing for cantilevered portions of the bracket to be deformed (i.e. bent) to provide a reaction force to fixedly secure an attached body.

Regarding the Examiner’s rejection of claims 2-14, 16 and 18-20, the applicant present no arguments, except stating that such claims depend directly, or indirectly, from independent claims 1 or 17, and would be allowable when/if the independent claims are allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 3-13, 16 and 18-20 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875